PER CURIAM.
AND NOW, this 5th day of March, 2019, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by petitioner, are:
a. Did not the Superior Court err and deny petitioner due process and Sixth Amendment rights in holding that the Commonwealth need not provide formal notice to a defendant when seeking to prosecute him for an aggravated offense, specifically the 40-year maximum sentence authorized under 18 Pa.C.S.A. § 1102(c)?
b. Did not the Superior Court err and conflate 18 Pa.C.S.A. §§ 906 and 903(c) in holding that conspiracy to commit murder and conspiracy to commit aggravated assault are separate conspiracies, where petitioner's actions were the object of one conspiratorial agreement and relationship, pursuant to § 903(c), and where petitioner was, therefore, subject to an illegal sentence contrary to the prohibition under § 906 against multiple convictions for more than one inchoate offense?